DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 03/08/2021.
Reasons for Allowance
3.	Claims 1-3, 5-21 and 23-26 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a display device, which minimize a difference in touch sensitivity between regions of the display device. Independent claims 1 and 19 identifies the distinct limitations “the partition wall includes a first region overlapping the spacer and a second region not overlapping the spacer, the color filter area includes: a first light blocking member disposed at a region overlapping the first region of the partition wall, the first light blocking member including at least two color filters stacked on each other; and a second light blocking member disposed at a region overlapping the second region of the partition wall, and the first light blocking member and the second light blocking member include different materials”.
	The closest prior arts Heo et al. (US 2018/0181240) and Yang et al. (US 2019/0326359) all discussed in the Office action dated 12/07/2020, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693